Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Allowable Subject Matter
	Claims 1, 6-11 are allowed over prior art of record.The following is an examiner's statement of reasons for allowance:
Regarding claims 1,6-10, The prior art of record neither anticipates norrenders obvious the claimed subject matter of the instant application as a whole eithertaken alone or in combination, in particular, prior art of record does not teach" wherein the circuit loop further includes a third circuit board which is extended from the first circuit board to oppose the second circuit board, wherein the insulation seat further includes a second side wall which is extended from the base plate to oppose the first side wall, with the second side wall being provided with a second positioning slot to accommodate the third circuit board, wherein the insulation seat further includes a connecting wall which is opposite to the base plate and connects the first side wall and the second side wall, enabling a holding space to be formed on the insulation seat to accommodate a power supply unit, with that when the power supply unit is accommodated in the holding space, the power supply unit is connected electrically with the circuit loop, and wherein the connecting wall is further provided with a rabbet to accommodate a loudspeaker, with that when the loudspeaker is accommodated in the rabbet, the loudspeaker is connected electrically with the circuit loop " in combination with the remaining limitations of the claim 1. 
 Regarding claim 11 The prior art of record neither anticipates norrenders obvious the claimed subject matter of the instant application as a whole eithertaken alone or in combination, in particular, prior art of record does not teach

Therefore, prior art of record neither anticipates nor renders obvious the instantapplication claimed invention as a whole either taken alone or in combination. 
	Any comments considered necessary by applicant must be submitted no laterthan the payment of the issue fee and, to avoid processing delays, should preferablyaccompany the issue fee. Such submissions should be clearly labeled "Comments onStatement of Reasons for Allowance." 
Conclusion
	The prior art made of record and not relied upon is considered pertinent toapplicant's disclosure. Albrecht et al. (US2003/0011980 A1) Rosenblatt (US 2008/0144302 A1) and Minamio et al. (US2008/0117324 A1)
Albrecht discloses a mounted portable cartridge.
Rosenblatt discloses an insulation housing.
Minamio discloses and optical device module sensor device.

	None of the references, alone or in combination, teach all of the limitations for theclaims including: " wherein the circuit loop further includes a third circuit board which is extended from the first circuit board to oppose the second circuit board, wherein the insulation seat further includes a second side wall which is extended from the base plate to oppose the first side wall, with the second side wall being provided with a second positioning slot to 

None of the references, alone or in combination, teach all of the limitations for theclaims including: "  a retainer, which is fixed on the first side wall to fix the second circuit board in the first positioning slot, wherein the insulation seat further includes a connecting wall which is opposite to the base plate, and wherein the connecting wall is provided with a rabbet to accommodate a loudspeaker, with that when the loudspeaker is accommodated in the rabbet, the loudspeaker is connected electrically with the circuit loop" in combination with the remaining limitations of the claim 11. 


 Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETE LEE whose telephone number is (571) 270-5921. The examiner can normally be reached on Monday-Friday (2nd & 4th Friday Off). If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Timothy Dole can be reached at (571) 272-2229 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public 

/PETE T LEE/Primary Examiner, Art Unit 2848